Electronically Filed
                                                        Supreme Court
                                                        SCWC-15-0000889
                                                        01-FEB-2018
                                                        12:26 PM



                          SCWC-15-0000889

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       ONEWEST BANK, F.S.B,
           by and through its successor-in-interest,
                    OCWEN LOAN SERVICING, LLC,
                 Respondent/Plaintiff-Appellant,

                                vs.

         TIMOTHY REUBEN FORSBERG; SUSAN ALLEN FORSEGERG;
         MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
   SOLELY AS NOMINEE FOR QUICKEN LOANS INC.; CITIBANK, N.A.,
                Petitioners/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-15-0000889; CIVIL NO. 12-1-0143(3))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Defendants-Appellees application for writ

of certiorari filed on December 18, 2017, is hereby rejected.

          DATED:   Honolulu, Hawai#i, February 1, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson